Citation Nr: 1036670	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-13 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to an increased disability rating for PTSD, 
currently evaluated as 70 percent disabling.

2. Entitlement to an increased disability rating for diabetes 
mellitus, type II, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected diabetes 
mellitus, type II, or in the alternative, secondary to the 
Veteran's service-connected post traumatic stress disorder 
(PTSD).

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to September 11, 2008.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney

ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.  
He received the Combat Infantryman Badge, among other 
decorations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied in pertinent part, the Veteran's claims of 
entitlement to service connection for hypertension, increased 
ratings for PTSD and diabetes mellitus type II, and TDIU.

In a December 2006 decision, the Board denied the Veteran's 
claims of entitlement to service connection for a status post 
vascular occlusion of the legs bilaterally and for a status post 
cerebral vascular accident.  The Board remanded the Veteran's 
claims of coronary artery disease, for further development; and 
remanded the issues of entitlement to service connection for 
hypertension, and increased ratings for PTSD and diabetes 
mellitus type II for issuance of a statement of the case in 
response to the Veteran's notice of disagreement.

In a June 2008 decision the Board denied the Veteran's claim of 
entitlement to service connection for coronary artery disease.  
The Board also determined that the hypertension, PTSD and 
diabetes mellitus issues were not before it, because the record 
did not contain a timely substantive appeal.  

After the Board's decision, evidence was associated with the 
claims folder showing that the Veteran had submitted a timely 
substantive appeal with regard to the hypertension, PTSD, and 
diabetes mellitus issues.  A Motion to Reconsider the Board's 
decision with regard to the substantive appeal was denied by the 
Board in November 2008.  The Veteran was advised to pursue the 
matter with the RO.  The Veteran's representative did so, and 
these issues were certified to the Board.

In an April 2009 rating decision, the RO granted entitlement to 
TDIU and assigned an effective date of September 11, 2008.  
Although it does not appear to have received a notice of 
disagreement with the effective date; in April 2009, the RO 
issued a statement of the case with regard to the issue of 
entitlement to TDIU prior to September 11, 2008.  The Veteran's 
representative filed a substantive appeal in June 2009, in 
response to the statement of the case.  An appeal consists of a 
timely notice of disagreement and after a statement of the case, 
a timely substantive appeal.  38 C.F.R. § 20.200 (2009); cf. 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that a 
substantive appeal, is not a jurisdictional requirement).  

The TDIU issue; however, is an element of the claims for 
increased ratings for PTSD and diabetes mellitus.  The latter 
issues involve the period prior to September 11, 2008.  Hence, 
the issue of entitlement to TDIU prior to that date, is also 
before the Board.

The issue of entitlement to service connection for hypertension 
and entitlement to a total rating based on individual 
unemployability (TDIU) prior to September 11, 2008 is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by total occupational 
and social impairment.

2.  For the period prior to February 6, 2009, the Veteran's type 
II diabetes mellitus did not require insulin and there is no 
medical evidence of a requirement for regulation of activities.

3.  For the period beginning February 6, 2009, the Veteran's type 
II diabetes mellitus requires the use of insulin, a restricted 
diet, and the regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent 
for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  For the period prior to February 6, 2009, the criteria for 
the assignment of a disability rating greater than 20 percent for 
diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2009).

3.  For the period beginning February 6, 2009, the criteria for 
the assignment of a disability rating of 40 percent for diabetes 
mellitus type II have been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to provide 
Veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

For the Veteran's increased rating claim, under the VCAA, VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the Veteran is expected to 
provide; and (4) must request that the Veteran provide any 
evidence in his possession that pertains to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA provided VCAA required notice regarding his increased rating 
and TDIU claims, in correspondence sent to the Veteran in May 
2001, November 2005, December 2005, and July 2007.  These letters 
told the Veteran that he could substantiate the claims with 
evidence that the disability had worsened, notified the Veteran 
of VA's responsibilities in obtaining information to assist the 
Veteran in completing his increased rating claims, and identified 
his duties in obtaining information and evidence to substantiate 
his claims.  

A March 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating and effective 
date for the claimed disabilities under consideration, in 
accordance with Dingess.  The letter told him that he could 
substantiate the claims with evidence of the impact of his 
disabilities on employment, provided examples of evidence that 
could substantiate the claims, and provided all elements of the 
notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a Veteran submit any evidence in his or her possession that 
might substantiate the claims. 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The Veteran, nonetheless, received this notice in the May 
2001, November 2005, December 2005, and July 2007 letters.

Some elements of the notice in this case were provided after the 
initial adjudication of the claims. This timing deficiency was 
cured by readjudication of the claims in a June 2009 supplemental 
statement of the case issued after the notice was provided.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
Veteran obtain evidence necessary to substantiate his claims. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a Veteran obtain records 
relevant to his claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claims.  38 
C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service records, 
and records from VA and private treatment providers.  
Additionally, the Veteran was afforded adequate VA examinations 
in response to his claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on the 
merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and the 
criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A Veteran may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable. In this regard, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined rating 
where the symptomatology is distinct and separate. Esteban, at 
262 (1994).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2009).

Increased Rating Claims

PTSD
Rating Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a noncompensable disability 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to interfere 
with occupational or social functioning or to require continuous 
medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV 
at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.   
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that the Veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Mauerhan v. Principi, at 443.  The Court of Appeals for the 
Federal Circuit has embraced the Mauerhan Court's interpretation 
of the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan v. Principi, at 444.

Background

In a March 2007 rating decision, the RO increased the Veteran's 
disability rating for PTSD from 50 percent to 70 percent 
disabling, effective June 28, 2005, the date the RO received the 
Veteran's claim for an increased rating.

In May 2007, the Veteran filed a notice of disagreement with the 
disability rating of 70 percent and the effective date, stating 
he was entitled to a disability of 70 percent or greater as early 
as June 28, 2004.

In a June 2009 rating decision, the 70 percent evaluation for 
PTSD was granted effective June 1, 2004.

In May 2001, the Veteran was afforded a VA examination.  The 
examiner noted the Veteran was cleanly attired, pleasant and 
cooperative.  His functions appeared to be grossly intact and he 
was moderately well-oriented to time, place, person and 
situation.  The Veteran reported he stopped working two and a 
half years ago, however, he then stated he worked until just 3 
months ago on a job painting.  

The examiner diagnosed the Veteran with PTSD and stated his 
condition appeared to be progressive and possibly exacerbated by 
rather critical physical problems; and, a personality disorder, 
deferred.  The examiner assigned a GAF of 46 but noted that this 
was for moderate to severe symptoms, continuous.  The examiner 
noted the Veteran had been able to function until very recently 
as a painter.  However, his worsening physical and emotional 
condition would "discourage optimism" with respect to any 
future employment.  

In an April 2003 VA treatment record, the Veteran stated he self-
increased his medication as he felt it "pooped out."  He 
reported bothersome daily intrusive thoughts, avoidance symptoms, 
irritability, decreased concentration and hypervigilance, all of 
which had worsened, especially over the past 3 months.  He 
reported suicidal ideation, but with no intent or plans.  He 
reported he heard voices intermittently regarding the war.  

The examiner opined the Veteran had a PTSD and depression 
relapse; continued psychosis, not otherwise specified; and, 
polysubstance dependence history with a recent relapse of 
alcohol, now sober for 2 months.  

In November 2005, the Veteran underwent a VA examination.  The 
Veteran's wife noted he had a very short temper, he was anxious, 
scared, depressed, and sleep impaired.  She stated they had to 
sleep in separate bedrooms because he screamed and pulled her 
hair.  The Veteran reported social isolation.  He denied 
delusions and hallucinations.  He reported that he thought about 
suicide but no ideations or plans or intent.  He was oriented to 
person, place and time and had no noted impairment of thought 
processes or communication.  

The examiner opined that if PTSD symptoms had increased, and he 
was "not particularly successful in finding the usual indices of 
increase," they were probably due to the somewhat "dire 
prognosis" provided by the Veteran's cardiomyopathy.  The 
examiner diagnosed the Veteran with chronic PTSD, and assigned a 
GAF of 38.  

In a May 2006 VA mental health interdisciplinary note, the 
Veteran reported nightmares every night.  The examiner noted the 
Veteran was appropriately dressed, cooperative, less irritable, 
without psychomotor agitation or retardation, his speech was of 
normal rate, tone and volume, affect was congruent with mood, and 
his thought process was logical and goal directed.  He denied 
auditory or visual hallucinations or delusions and further denied 
suicidal or homicidal ideations or plans.  The Veteran was 
diagnosed with PTSD and his last GAF score was 45.

In a December 2006 mental health note, the Veteran reported that 
his nightmares had increased with increased stress and activity 
at his house.  The examiner noted he would increase the Veteran's 
medication until his son moved out of the house.  The Veteran 
reported that he woke up from nightmares less agitated without 
sweating or rapid heart.  He experienced flashbacks approximately 
3 times per week causing fear lasting for an hour or more.  

The examiner noted the Veteran was appropriately dressed with his 
cap pulled down low with tired eyes.  He was cooperative and 
smiling, his speech was a normal rate, tone and volume.  His mood 
was euthymic unless having flashback, which he rated as a 6 out 
of 10 and his affect was congruent with his mood.  His thought 
process was logical and goal directed.  He denied auditory or 
visual hallucinations or delusions and had no suicidal or 
homicidal ideations or plan.  His insight, judgment, and memory 
was good. The Veteran was diagnosed with PTSD and assigned a GAF 
of 59.

In August 2007, the Veteran underwent a VA examination and 
reported that he was married and when asked how his marriage was 
progressing, the Veteran stated "she is still hanging in."  The 
Veteran reported that he primarily sat on his back porch.  He 
stated that he gets upset, very angry and even violent.  The 
examiner conceded that symptom aggrandizement was a possibility 
in the present case.  

The Veteran stated he experienced symptoms every day and they 
were very severe.  The Veteran denied violence and 
assaultiveness, stating "no more, I hope."  He stated he had 
thoughts of suicide, however, he denied delusions or 
hallucinations.  The examiner found no impairment of thought 
processes.  The Veteran was oriented to person, place, time and 
circumstance.  The Veteran reported he had no memory loss.  He 
denied obsessive or ritualistic behavior.  Rate and flow of 
speech appeared normal in every sense.  He complained of 
depression and sleep impairment, but not anxiety, impaired 
impulse control, or panic attacks.  

The examiner diagnosed the Veteran with chronic and severe PTSD 
and assigned a GAF of 48.  The examiner noted a minor 
exacerbation of symptoms and stated the Veteran's days of gainful 
employment "appeared" to be behind him, stating a total and 
permanent disablement appeared feasible.  

In a June 2008 VA medical record, the Veteran was diagnosed with 
PTSD and assigned a GAF of 40.

In September 2008, the Veteran was afforded a VA examination 
where he reported depression, anxiety, thoughts of suicide, 
nightmares and sleep impairment.  The Veteran stated that he was 
told that his PTSD, especially the depression, brought on his 
"attacks."  The Veteran reported anxiety and fear.  He 
described his marital and family relationships as "okay," 
however, his social relationships were "not good at all" as he 
did not like going out, and preferred to be by himself.  The 
examiner stated the Veteran was oriented to person, place, time, 
situation, and purpose with no delusions or hallucinations.  Rate 
and flow of speech seemed to be normal in every sense.   The 
Veteran denied memory loss, obsessive or ritualistic behavior and 
impaired impulse control.  The Veteran was diagnosed with chronic 
and severe PTSD and assigned a GAF of 54.

In an April 2009 VA mental health outpatient follow-up note, the 
Veteran stated he quit drinking 52 days ago.  He reported on-
going sleep impairment, with nightmares waking him up.  He 
continued to live with his wife of 19 years.  He reported more 
energy and denied any suicidal or homicidal ideation, audio or 
visual hallucinations, or any harmful intent.  His anxiety was 
under "pretty good" control.  He denied mood swings.  The 
Veteran reported that things were going very well and he could 
not believe that just stopping alcohol could have had such a 
positive change in his life.  He stated that he enjoyed each day 
and was not bothered by all the little things like he was in the 
past.  

The examiner noted his appearance, grooming and hygiene were 
good, and he was cooperative.  His speech and psychomotor 
activity was within normal limits.  His mood was "absolutely 
wonderful."  Memory and orientation were intact, and judgment 
and insight were good.  The examiner diagnosed the Veteran with 
PTSD and nicotine addiction, in remission, and assigned a GAF of 
68.  The examiner noted the Veteran was very happy to be sober 
and feeling better medically, taking his medication, and had a 
very supportive family.

Analysis

During the appeal period, the Veteran reported significant 
anxiety, daily intrusive thoughts, avoidance symptoms, 
irritability, hypervigilance, hearing voices intermittently, and 
suicide ideation, resulting in severe difficulties occupationally 
and socially.  

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v.  Principi, 
15 Vet. App. 1, 11-14 (2001).

Here, deficiencies were reported in the areas of work, family 
relations, and mood.  Deficiencies in thinking and judgment have 
also been demonstrated.  The Veteran reported marital 
difficulties, however, he reported there was less difficulty now 
that he had stopped drinking.  

Based upon the above findings, the Board finds that the Veteran's 
disability more nearly approximates a 70 percent disability 
rating for PTSD.  His history demonstrates clear occupational and 
social impairment, with deficiencies in most areas.  

A 100 percent rating is not warranted because the Veteran has not 
shown total occupational and social impairment.  Rather, the 
Veteran has demonstrated a considerable level of social 
functioning.  He has maintained social relationships with his 
wife and family.  He is currently not working, primarily it 
appears due to heart related issues.  Also, he has not shown 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly in 
appropriate behavior, persistent danger of hurting himself or 
others, or memory loss.  While the evidence is not entirely 
conclusive as to occupational impairment, it is eminently clear 
that total social impairment has not been shown.

As such, the Board finds that an evaluation in excess of 70 
percent is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7, 4.21.







Diabetes Mellitus, Type II

Background

The Veteran seeks an increased rating for diabetes mellitus, type 
II, currently evaluated as 20 percent disabling.  In a January 
2002 rating decision, the Veteran was granted service connection 
for diabetes mellitus type II and assigned a 20 percent 
disability evaluation, effective April 16, 2001.  In October 
2002, the Veteran filed a claim for an increased rating, stating 
his diabetes caused him to have a stroke.

In July 2001, the Veteran underwent a VA examination and was 
noted to have been diagnosed with diabetes for the past 6 months.  
The examiner diagnosed the Veteran with diabetes mellitus type II 
and noted he was taking oral medication.  

In October 2002, the Veteran underwent a VA examination.  The 
examiner stated the Veteran's diabetes was diagnosed four years 
ago and was well-controlled on oral medication.  The examiner 
noted the Veteran had extensive atherosclerotic cardiovascular 
disease and experienced a stroke 2 months ago.  The examiner 
diagnosed the Veteran with diabetes mellitus, relatively well-
controlled.

In November 2005, the Veteran underwent a VA examination where he 
reported hypoglycemia 5-6 times per month. The examiner noted the 
Veteran was diagnosed with diabetes in May 2000.  The examiner 
diagnosed the Veteran with diabetes mellitus type II.

The Veteran was afforded a VA examination in August 2007.  The 
examiner noted the Veteran was diagnosed in 2001 and was on oral 
medication, but did not require insulin.  He had not been in the 
hospital for ketoacidosis or hypoglycemia, although he had 
hypoglycemic episodes two times per week.  He saw a physician 
every 3 months for his diabetes.  He watched his diet and 
exercised by doing sit-ups and walking one block three times per 
week.  He reported some numbness and tingling in his feet every 
day about 2-3 times per day.  The examiner diagnosed the Veteran 
with diabetes mellitus type II.

The Veteran underwent a VA examination in September 2008 and 
reported he was   taking only oral medication, no insulin was 
required.  He had not been in the hospital for ketoacidosis or 
hypoglycemia, however he had hypoglycemic episodes 2-3 times per 
week.  The Veteran reported that he saw a doctor every 3 months 
for his diabetes, watched his diet and exercised.  The Veteran 
was diagnosed with diabetes mellitus type II and the examiner 
further stated the Veteran was unable to obtain or maintain 
gainful employment in his prior position as a full time painter 
due to his diabetes mellitus and associated symptoms of heart, 
kidney and peripheral neuropathy.  The examiner further diagnosed 
the Veteran with peripheral neuropathy of the upper and lower 
extremities, which was as likely as not 50/50 probability related 
to his diabetes mellitus type II.   

A VA treatment record notes that in February 2009, the Veteran 
began taking insulin for his diabetes.

Analysis

Diabetes mellitus is evaluated under Diagnostic Code 7913. 
38 C.F.R. § 4.119 (2009).  Under that diagnostic code, a 20 
percent rating is assigned when there is evidence that the 
Veteran's diabetes requires the use of insulin or oral 
hypoglycemic agent, and a restricted diet.  

A 40 percent evaluation is assigned for diabetes that requires 
insulin, a restricted diet, and regulation of activities.  

A 60 percent rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider plus complications that would not be compensable if 
separately evaluated. 

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.   61 Fed. 
Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Diagnostic Code 7913).  In Camacho 
v. Nicholson, 21 Vet. App. 360, 365 (2007), it was held that the 
evidence must show that there must be medical evidence that it is 
necessary for a claimant to avoid strenuous occupational and 
recreational activities.

In addition, a note following the rating criteria indicates that 
compensable complications from diabetes mellitus are evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation. However, noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

For the period prior to February 6, 2009, the Board concludes 
that the evidence of record does not support assignment of a 
disability rating greater than 20 percent for type II diabetes 
mellitus. A greater disability rating under this diagnostic code 
provision would require an even more severe degree of impairment, 
which has not been shown by the evidence of record. During this 
time period, his condition did not necessitate the use of 
insulin, his condition was stable, and the Veteran reported that 
he watched his diet and exercised.

In order to warrant an increased disability evaluation, the 
Veteran's diabetes would  require insulin, a restricted diet, and 
regulation of activities.  As noted above, that is not the case 
here, the Veteran took only oral medication, watched his diet and 
exercised.     

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, as 
the preponderance of the evidence is against the Veteran's claim 
for a higher rating, that doctrine is not applicable. Gilbert, 1 
Vet. App. 49, 53-56 (1990).

For the period beginning February 6, 2009, the Board finds that a 
40 percent disability rating, and no more, is warranted.  In 
September 2008, a VA examiner stated the Veteran was unable to 
obtain or maintain gainful employment in his prior position as a 
full time painter due to his diabetes mellitus and associated 
symptoms of heart, kidney and peripheral neuropathy.  The 
examiner diagnosed the Veteran with peripheral neuropathy of the 
upper and lower extremities, which was as likely as not 50/50 
probability related to his diabetes mellitus type II.   

Additionally, a VA treatment record dated February 6, 2009 
indicates the Veteran began the use of insulin.  This combined 
with the September 2008 VA examination findings warrants a 40 
percent disability evaluation as of February 6, 2009.

A higher, 60 percent rating is not warranted in this matter as 
there is no evidence of  of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider plus complications 
that would not be compensable if separately evaluated. 

As the evidence indicates the Veteran requires insulin, a 
restricted diet, and regulation of activities as defined in 
Camacho, based on the report of the September 2008 VA examiner 
who noted the Veteran was unable to gain or maintain employment, 
the Board finds the 40 percent disability evaluation, and no 
more, for the period beginning February 6, 2009 is warranted.

Extra-Schedular

In exceptional cases an extraschedular rating may be provided. 38 
C.F.R. § 3.321. The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability. Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step, a determination 
of whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In this matter, for the above noted disabilities, there are no 
symptoms that are beyond those contemplated by the rating 
criteria. 38 C.F.R. §§ 4.123, 4.124, 4.124(a). Further 
consideration of an extraschedular rating is therefore, not 
warranted.

TDIU

The Court has held that TDIU is an element of all appeals of an 
increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran was assigned TDIU effective September 11, 2008.  He 
currently seeks entitlement to an effective date earlier than 
September 11, 2008, which is addressed in the Remand section 
below.








ORDER


A disability rating greater than 70 percent for PTSD is denied.

For the period prior to February 6, 2009, a disability rating 
greater than 20 percent for service-connected diabetes mellitus 
is denied.

For the period beginning February 6, 2009, a disability rating of 
40 percent for service-connected diabetes mellitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

The Veteran filed a claim received by the RO on November 8, 2005 
(see VCAA letter dated December 21, 2005), seeking entitlement to 
service connection for hypertension, to include as secondary to 
his service-connected PTSD and/or diabetes mellitus type II.  The 
Veteran also seeks entitlement to TDIU prior to the currently 
assigned effective date of September 11, 2008.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension.  

In an October 1997 VA Health Assessment, the Veteran was noted to 
have increased blood pressure and was subsequently diagnosed with 
hypertension.  The report indicated the Veteran's blood pressure 
was 183/114 in October 1997, 163/70 in April 1997, 198/106 in 
February 1997, and 205/99, also in February 1997.

In November 2005, the Veteran underwent a VA examination.  The 
examiner diagnosed the Veteran with type II diabetes, and 
essential hypertension, and stated it was less likely than not 
that the Veteran's essential hypertension was secondary to 
diabetes, as the Veteran's hypertension preceded his diagnosis of 
diabetes.

On May 30, 2006, a VA nurse submitted a letter to support a 
worsening of the Veteran's chronic cardiac disability due to 
symptoms of PTSD.  The nurse stated that untreated PTSD was 
related to poorer physical health and related to a higher 
incidence of hypertension and diabetes.  The nurse further 
indicated the Veteran's "cardiac functioning" was severely 
limited and "probably" made worse by his chronic PTSD.  In this 
matter, the Board finds that a VA medical examination is 
warranted.  Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issue of 
entitlement to service connection for hypertension.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

The Veteran also seeks entitlement to a TDIU prior to September 
11, 2008.  The Veteran was granted a 70 percent disability 
evaluation for PTSD, effective June 1, 2004, meeting the rating 
criteria requirements for a TDIU.

Where a veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, i.e., is the Veteran capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.

In this matter, a VA medical opinion and/or examination is 
required prior to adjudication of his TDIU claim, in order to 
factually ascertain when the Veteran's service-connected 
disabilities rendered him unemployable.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination with the appropriate expertise to 
determine whether if  the Veteran's currently 
diagnosed hypertension is related to the 
service-connected PTSD and/or diabetes 
mellitus type II, or is otherwise related to 
service.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's hypertension was caused or 
permanently worsened by the service-connected 
PTSD and/or diabetes mellitus type II.  

The examiner should review the claims file 
including the service treatment records. This 
review of the claims folder should be noted 
in the examination report or in an addendum 
to the examination report.  All tests and 
studies deemed necessary by the examiner 
should be performed.

The examiner should provide a rationale for 
any opinions.  The examiner is advised that 
the Veteran is competent to report his 
history and symptoms and that the examiner 
must take his reports into account.  

2. The RO should obtain a VA medical opinion 
as to the following question, based upon a 
claims file review: Based on the Veteran's 
service-connected disabilities (as listed in 
a June 2009 rating decision), at what point 
in time was it factually ascertainable that 
the Veteran was unemployable?  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report. 

3.  If the claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


